ON PETITION FOR REHEARING
PER CURIAM.
The parties have filed petitions for rehearing. The appellants’ petition correctly states that the court has failed to indicate that the appellants also alleged a violation of the balloon mortgage statute in their answer, which would require a holding that the chancellor also erred in entering the final decree.
Our original opinion is amended to state-that the decree appealed is reversed, and' that the cause is remanded with directions-to reinstate the counterclaim and to entel-an amended final decree upon the complaint in accordance with the provisions of section 697.05, Florida Statutes, F.S.A.
The petitions for rehearing have been considered as if they were directed to our opinion as amended. They are hereby denied.